Citation Nr: 0826902	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  00-01 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to an initial compensable evaluation for left 
ethmoid sinusitis.

3.  Entitlement to an initial compensable evaluation for 
hearing loss, right ear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from June 1984 to July 1998.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Board remanded the claims of entitlement to service 
connection for a neck disorder and entitlement to an initial 
compensable evaluation for left ethmoid sinusitis to the RO 
for additional action in January 2006.  At that time, the 
appeal included claims of entitlement to service connection 
for tinea pedis, onychomycosis, urticaria and tinea corpus.  
Thereafter, however, in a rating decision dated October 2006, 
the RO granted these claims.  They are therefore no longer 
before the Board for appellate review.

The Board again remanded the claims of entitlement to service 
connection for a neck disorder and entitlement to an initial 
compensable evaluation for left ethmoid sinusitis to the RO 
for additional action in May 2007.  At that time, the appeal 
included claims of entitlement to service connection for 
right ear hearing loss and entitlement to higher initial 
evaluations for left shoulder and low back disabilities and 
headaches.  In the same decision, however, the Board decided 
these claims.  They are therefore no longer before the Board 
for appellate review.  

In July 2007, the RO effectuated the Board's May 2007 
decision, including by granting the veteran service 
connection for right ear hearing loss.  It then assigned the 
disability a noncompensable evaluation.  Since then, in a 
written statement received in December 2007, the veteran has 
expressed disagreement with the evaluation the RO assigned.  
The Board addresses this matter in the Remand portion of this 
decision, below, and REMANDS the claim of entitlement to an 
initial compensable evaluation for hearing loss, right ear, 
added above, to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.


In its January 2006 and May 2007 Remands, the Board indicated 
that, in written statements received in April 2005 and 
November 2005, the veteran raised additional claims for 
review, including entitlement to the reopening of a 
previously denied claim for service connection for a mental 
disorder and entitlement to service connection for 
arteriosclerosis on a presumptive basis.  The Board then 
referred this matter to the RO for appropriate action.  To 
date, the RO has not acted in response.  Accordingly, the 
Board again refers these raised claims to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

2.  The veteran's neck disability is related to his service-
connected headaches.

3.  During the entire appeal period at issue, the veteran's 
sinusitis has been mild, never causing periods of 
incapacitation or manifesting as headaches, pain, and 
purulent discharge or crusting at least three times yearly. 

4.  The veteran's sinus disability picture is not so 
exceptional or unusual with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  A neck disability is proximately due to or the result of 
service-connected headaches.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2007).

2.  The criteria for entitlement to an initial compensable 
evaluation for left ethmoid sinusitis have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.7, 4.97, Diagnostic Code 6511 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2007); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II, 18 Vet. 
App. 112, 119-20 (2004).  Where notice was not mandated at 
the time of the initial RO decision, it was not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; (4) degree of disability; and (5) effective 
date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  The Court further held that notice 
under the VCAA must inform the claimant that, if the RO 
grants his service connection claim, it will then assign such 
an award a disability rating and an effective date.  Such 
notice must explain how in determines the appropriate 
disability rating and effective date to assign the award.  
Id. at 486.

In this case, the RO provided the veteran VCAA notice on his 
claims by letters dated April 2003 and February 2004, after 
initial deciding those claims in a rating decision dated 
January 1999.  Such notice was not mandated at the time of 
the RO's rating decision; therefore, the timing of the 
remedial notice reflects compliance with the requirements of 
the law as found by the Court in Pelegrini II.

The content of the notice letters considered in conjunction 
with the content of a supplemental statement of the case 
issued in October 2006 also reflects compliance with 
pertinent regulatory provisions and case law, noted above.  
In the letters, the RO acknowledged the veteran's claims, 
informed him of the evidence necessary to support those 
claims, identified the type of evidence that would best do 
so, notified him of VA's duty to assist and indicated that it 
was developing his claims pursuant to that duty.  The RO also 
provided the veteran all necessary information on disability 
ratings and effective dates.  As well, the RO identified the 
evidence it had received in support of the veteran's claims 
and the evidence it was responsible for securing.  The RO 
noted that it would make reasonable efforts to assist the 
veteran in obtaining all outstanding evidence provided he 
identified the source(s) thereof, but that, ultimately, it 
was the veteran's responsibility to ensure VA's receipt of 
all requested evidence.  The RO advised the veteran to sign 
the enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain them on his behalf.  The RO 
also advised the veteran to send to VA any evidence he had 
that he thought would help his claims.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the claims being remanded.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  First, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to those claims, 
including service medical records, post-service VA and 
private treatment records, and employment information.  
Second, the RO conducted medical inquiry in an effort to 
substantiate the veteran's claims by affording the veteran 
multiple VA medical examinations, during which VA examiners 
addressed the etiology and severity of the disorders at issue 
in this decision.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant.  




II.  Analysis of Claims

A.  Service Connection

The veteran claims entitlement to service connection for a 
neck disability.  He asserts that this disability manifests 
as pain, tightness and stiffness and is related to his 
service, service-connected headaches, or service-connected 
low back disability.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2007); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).

Service connection may be presumed for arthritis if the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
this condition became manifest to a degree of 10 percent 
within one year from the date of discharge, and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101(3), 1112(a), 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307(a)(1)-(3), 3.309(a) (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Post-service medical documents, including reports of VA 
examinations conducted since 1998 and VA treatment records 
dated since 1999, confirm that the veteran currently has a 
neck disability.  The question is thus whether this 
disability is related to the veteran's active service or a 
service-connected disability. 

As previously indicated, in this case, the veteran had active 
service from June 1984 to July 1998.  During this time 
period, he did not report or receive treatment for any neck 
complaints.  Rather, he first reported such complaints 
several months after his discharge from service, in October 
1998, during a VA general medical examination.  On that date, 
an examiner attributed the veteran's complaints to chronic 
neck pain, possible muscle strain.  Since then the veteran 
has undergone additional VA examinations, during which 
examiners diagnosed mechanical neck pain and cervicalgia 
without radiculopathy, and has received outpatient treatment 
for neck complaints.  X-rays of the cervical spine taken 
during this time period show no abnormalities.  On multiple 
occasions during VA examinations, including those conducted 
in October 1998, December 2002 and December 2007, the veteran 
reported neck stiffness and pain in association with his low 
back problems and/or headaches.  

Since discharge, medical professionals have discussed the 
etiology of the veteran's cervical spine pain and stiffness, 
which are the only two objectively confirmed neck symptoms 
recorded since discharge.  During the December 2002 VA 
examination, when the veteran reported neck pain and 
stiffness during headache episodes, the examiner diagnosed 
tension headaches rather than a cervical spine disorder 
separate from the headaches.  Thereafter, during VA 
examinations conducted in April 2006 and December 2007, other 
VA examiners discussed the etiology of the veteran's neck 
complaints.  The April 2006 examiner noted neck pain and 
tension headaches and found that, due to normal cervical 
spine x-rays and a "pretty normal" neck evaluation, the 
veteran did not have a chronic neck disability that was 
related to his military service.  The December 2007 examiner 
objectively confirmed cervical spine pain and stiffness, 
found the pain due to a cervical spine disability and the 
stiffness due to the headaches, and opined that the pain was 
not related to the veteran's service-connected low back 
disability and not aggravated by his service-connected low 
back disability or headaches.    

Although the December 2007 examiner distinguishes the 
etiology of veteran's cervical spine pain from that of his 
cervical spine stiffness, the Board finds that both are 
related to the veteran's service-connected headaches.  The 
Board bases this finding primarily on the examiner's opinion 
relating the stiffness to the headaches, in-service and post-
service medical records showing that the veteran consistently 
reported neck stiffness in conjunction with neck pain, most 
often secondary to the headaches, and the December 2002 
examiner's opinion attributing both to the headaches.  

Based on this finding, the Board concludes that a neck 
disability is proximately due to or the result of service-
connected headaches.  Inasmuch as the evidence in this case 
supports the veteran's claim, such claim must be granted.  

B.  Higher Initial Evaluation

The veteran claims entitlement to a higher initial evaluation 
for sinusitis.  He asserts that the noncompensable evaluation 
initially assigned this disability does not accurately 
reflect the severity of his sinus symptoms.  Allegedly such 
symptoms have occasionally necessitated long-term antibiotic 
treatment.  The veteran contends that, based on that fact, 
the Board should assign the sinusitis a compensable 
evaluation, perhaps based on extraschedular consideration.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

The RO has evaluated the veteran's sinusitis as 0 percent 
disabling pursuant to Diagnostic Code (DC) 6511, which is to 
be rated according to the General Rating Formula for 
Sinusitis (formula).  According to this formula, a 0 percent 
evaluation is assignable for sinusitis that is detected by x-
ray only.  A 10 percent evaluation is assignable for one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment , 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation is assignable 
for three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment , or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  38 C.F.R. § 4.97, 
DC 6511 (2007).

In this case, the veteran's sinus disability picture does not 
more nearly approximate the criteria for a higher initial 
evaluation.  There is no medical evidence in the claims file 
establishing that, since discharge, the veteran's sinusitis 
has involved incapacitating episodes or has manifested as 
headaches, pain, and purulent discharge or crusting at least 
three times yearly.  Rather, according to such evidence, the 
veteran has had episodes of sinusitis since service, often 
confirmed on x-rays, which manifest less frequently and less 
severely than the assignment of an initial 10 percent 
evaluation requires.  

For instance, during fourteen years of service, the veteran 
received treatment for respiratory complaints on four 
occasions, in April 1985, December 1989, January 1990 and 
November 1995.  On two of these occasions, based on x-rays, 
medical professionals attributed such complaints to 
sinusitis.  On discharge examination conducted in May 1995, 
an examiner noted a history of sinusitis, but indicated that 
it was then non-disabling.   

Since discharge, the veteran has occasionally sought 
treatment or been prescribed medication for respiratory 
complaints, including in September 2003, October 2003, 
September 2004, September 2006 and January 2007, and has 
undergone VA examinations of the sinuses.  During a treatment 
visit in September 2006, the veteran indicated to the 
treating physician that he had been told that his sinuses 
were grossly abnormal.  The physician reviewed the results of 
computer tomography imaging, which the veteran had brought to 
the visit, and indicated that the sinusitis was mild, not 
requiring additional antibiotic treatment (veteran had 
recently finished a course of such treatment).  

During the examinations, conducted in October 1998, December 
2002, May 2004 and April 2006, examiners diagnosed recurrent, 
symptomatic sinusitis and sinusitis with recurrent, acute 
exacerbations.  In October 1998, an examiner did so based on 
no abnormal findings.  In December 2002, May 2004 and April 
2006, examiners did so based on x-ray results.  In April 
2006, an examiner indicated that the sinusitis was mild and 
did not involve crusting.  

The Board acknowledges the veteran's assertion that his 
sinusitis has required prolonged antibiotic treatment.  
However, even assuming such is the case, there is no evidence 
establishing that, during such periods, the veteran's 
sinusitis was incapacitating.  In fact, by his own admission 
during a VA examination conducted in April 2006, his 
sinusitis does not incapacitate him, thereby precluding the 
assignment of a higher initial evaluation.

Again, the above evidence establishes that, since discharge, 
the veteran's sinusitis has been mild, never causing periods 
of incapacitation, or manifesting as headaches, pain, and 
purulent discharge or crusting at least three times yearly.  
An initial compensable evaluation is thus not assignable 
under DC 6511.  

In an exceptional case, a higher initial evaluation is 
available on an extraschedular basis.  In this case, however, 
there is no indication of record that the schedular criteria 
are inadequate to evaluate the veteran's sinusitis.  There is 
no medical evidence of record showing that this disability, 
alone, causes marked interference with employment or 
necessitates frequent periods of hospitalization.  
Accordingly, the Board finds that the veteran's claim for a 
higher initial evaluation does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The Board is therefore not required to remand 
this claim to the RO for the procedural actions outlined in 
38 C.F.R. 
§ 3.321(b)(1) (2007).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The rating schedule is designed to accommodate changes in 
condition; therefore, the veteran may be awarded a different 
evaluation in the future should his sinus disability picture 
change.  38 C.F.R. § 4.1.  At present, however, the 
evaluation noted above is the most appropriate given the 
medical evidence of record.

Based on that evidence, the Board concludes that the criteria 
for entitlement to an initial compensable evaluation for left 
ethmoid sinusitis have not been met.  In reaching this 
conclusion, the Board considered the complete history of the 
veteran's sinusitis as well as the current clinical 
manifestations and the effect the disability has on his 
earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  The 
Board also considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the evidence in that case is 
not in relative equipoise, the doctrine is not applicable.  
Rather, a preponderance of the evidence is against the claim.


ORDER

Service connection for a neck disability secondary to 
service-connected headaches is granted.  

An initial compensable evaluation for left ethmoid sinusitis 
is denied.




REMAND

In a July 2007 rating decision effectuating a May 2007 Board 
decision, the RO granted the veteran service connection for 
hearing loss, right ear.  The RO then assigned this 
disability an initial noncompensable evaluation.  Thereafter, 
in a written statement received at the RO in December 2004 
and then transferred to the Board, the veteran expressed 
disagreement with the RO's action in this regard.  To date, 
the RO has not issued a statement of the case is response.  
38 C.F.R. §§ 19.9, 20.200, 20.201 (2007); see also Manlincon 
v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. 
App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  
This procedural defect must be cured on remand.  Once 
accomplished, the RO should return the veteran's claim for a 
higher initial evaluation for right ear hearing loss to the 
Board for consideration only if the veteran perfects his 
appeal in a timely manner.  Smallwood v. Brown, 10 Vet. App. 
93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. 
App. 361, 374 (1997) (holding that, if the claims file does 
not contain a notice of disagreement, a statement of the case 
and a substantive appeal, the Board is not required, and in 
fact, has no authority, to decide the claim).

Based on the foregoing, the Board REMANDS this case for the 
following action:

Provide the veteran a statement of the 
case pertaining to the claim of 
entitlement to a higher initial 
evaluation for right ear hearing loss.  
If the veteran then perfects his appeal 
of the RO's July 2007 rating decision 
assigning his right ear hearing loss a 
noncompensable evaluation by submitting a 
timely and adequate substantive appeal, 
return the claim to the Board for 
appellate review.

By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the remanded claim.  Kutscherousky v. West, 12 
Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


